IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                            January 2022 Term                       FILED
                                                               April 26, 2022
                                                                 released at 3:00 p.m.
                                                             EDYTHE NASH GAISER, CLERK
                                  No. 20-0755                SUPREME COURT OF APPEALS
                                                                  OF WEST VIRGINIA




                              AMIE MILLER,
                         Plaintiff Below, Petitioner,

                                      v.

                 ST. JOSEPH RECOVERY CENTER, LLC,
             A DELAWARE LIMITED LIABILITY COMPANY;
               ST. JOSEPH’S OPERATING COMPANY, LLC,
           A DELAWARE LIMITED LIABILITY COMPANY; AND
                      SILTSTONE HOLDINGS, LLC,
             A DELAWARE LIMITED LIABILITY COMPANY,
                      Defendants Below, Respondents.

      _________________________________________________________

                Appeal from the Circuit Court of Wood County
                  The Honorable Jason A. Wharton, Judge
                          Civil Action No. 19-C-226

                     REVERSED AND REMANDED
      _________________________________________________________

                        Submitted: January 25, 2022
                           Filed: April 26, 2022


Walt Auvil, Esq.                           Philip A. Reale, II, Esq.
Kirk Auvil, Esq.                           Law Office of Philip A. Reale, PLLC
Anthony Brunicardi, Esq.                   Charleston, West Virginia
The Employment Law Center, PLLC            Attorney for the Respondents
Parkersburg, West Virginia
Attorneys for the Petitioner
CHIEF JUSTICE HUTCHISON delivered the Opinion of the Court.

JUSTICE ARMSTEAD concurs, in part, and dissents, in part, and reserves the right to file
a separate opinion.

JUSTICE ALAN D. MOATS, sitting by temporary assignment, not participating.
                            SYLLABUS BY THE COURT



              1.     “In reviewing challenges to the findings and conclusions of the circuit

court made after a bench trial, a two-pronged deferential standard of review is applied. The

final order and the ultimate disposition are reviewed under an abuse of discretion standard,

and the circuit court’s underlying factual findings are reviewed under a clearly erroneous

standard. Questions of law are subject to a de novo review.” Syl. Pt. 1, Public Citizen,

Inc. v. First National Bank in Fairmont, 198 W. Va. 329, 480 S.E.2d 538 (1996).



              2.     “Where the terms of a contract are clear and unambiguous, they must

be applied and not construed.” Syl. Pt. 2, Bethlehem Mines Corp. v. Haden, 153 W. Va.

721, 172 S.E.2d 126 (1969).



              3.     “Pursuant to W. Va. Code § 21-5-1(c) (1987), whether fringe benefits

have then accrued, are capable of calculation and payable directly to an employee so as to

be included in the term ‘wages’ are determined by the terms of employment and not by the

provisions of W. Va. Code § 21-5-1(c). Further, the terms of employment may condition

the vesting of a fringe benefit right on eligibility requirements in addition to the

performance of services, and these terms may provide that unused fringe benefits will not

be paid to employees upon separation from employment.” Syl. Pt. 5, Meadows v. Wal-

Mart Stores, Inc., 207 W. Va. 203, 530 S.E.2d 676 (1999).
HUTCHISON, Chief Justice:

              Petitioner Amie Miller (“Ms. Miller”) appeals the September 2, 2020, trial

order of the Circuit Court of Wood County granting judgment in favor of the respondent,

St. Joseph Recovery Center, LLC (“SJRC”), following a bench trial and dismissing her

civil action. 1 In her complaint, Ms. Miller alleged that SJRC violated the terms of her

Employee Agreement, the Employee Handbook, and the West Virginia Wage Payment and

Collection Act by failing to provide her severance pay and compensation for accrued paid

time off upon her resignation. In its trial order, the circuit court concluded that Ms. Miller’s

resignation was not for a “good reason,” and therefore, Ms. Miller was not entitled to a

severance package.     Ms. Miller appeals the trial order and other pre-trial summary

judgment rulings of the circuit court including the denial of her claim for payment of

accrued paid time off pursuant to the Employee Handbook. Upon consideration of the

terms contained in the Employee Agreement and Employee Handbook, we find that the

circuit court erred. Accordingly, we reverse the rulings of the circuit court and remand for

further proceedings consistent with this opinion.




       1
         As will be more fully set forth below, Ms. Miller also named two other entities as
defendants in this matter—St. Joseph’s Operating Company, LLC, and Siltstone Holdings,
LLC. Both entities, in addition to SJRC, were represented by the same counsel. However,
St. Joseph’s Operating Company, LLC, and Siltstone Holdings, LLC were dismissed by
the circuit court during its summary judgment ruling. Ms. Miller does not challenge the
dismissal on appeal.
                                               1
                          I. Facts and Procedural Background

             On January 2, 2019, Ms. Miller was hired as a nurse practitioner at SJRC in

Parkersburg, West Virginia. The terms and conditions of Ms. Miller’s employment were

governed by an employment contract titled Employment Agreement. Some of these terms

included, but were not limited to, compensation, termination, resignation, and the

availability of severance pay. Specifically, the Employment Agreement provided that if

Ms. Miller resigned because SJRC materially breached its contract obligations – what the

agreement called a “Good Reason” – then she would receive a severance package from

SJRC. The Employment Agreement stated, in pertinent part, the following:

             4.4    Voluntary Resignation

                    In the event that the Employee voluntarily resigns, the
             Employee will give a minimum of three (3) months advance
             written notice to the Company, except in the case of voluntary
             resignation for Good Reason as provided for in this
             Agreement. In the event that the Employee resigns for Good
             Reason, he shall be entitled to the Severance Package set forth
             in Section 4.6 below.

             4.5    No Termination Payment for Resignation Without
                    Good Reason or Termination for Cause

                     Upon the termination of the Employee’s employment
             (i) for Cause; or (ii) by voluntary resignation by the Employee
             pursuant to Section 4.4 without Good Reason, as hereinafter
             defined: the Employee shall not be entitled to any termination
             or severance payment, other than the compensation earned by
             the Employee for the period before the date of cessation of
             his/her employment calculated up to and including the date of
             cessation of his/her employment[.]

             4.6    Termination by the Company            without    Cause;
                    Resignation for Good Reason

                                            2
                    (a) The company may terminate the employment of the
                        Employee in its absolute discretion, without Cause,
                        and for any reason, upon providing the Employee
                        with one (1) month notice and a Severance Package
                        (“the Severance Package”) consisting of Base Salary
                        paid monthly in accordance with the Company’s
                        normal payroll practices for the lesser of (A) the
                        number of full months of the then remaining term of
                        the Agreement; or (B) three (3) months, together
                        with health insurance coverage during the severance
                        period. The provisions of the Severance Package
                        shall constitute full and final satisfaction of all rights
                        and entitlements that the Employee has or may have
                        arising from or related to the termination of his/her
                        employment, whether pursuant to statute, contract,
                        common law, or otherwise.

                     (b) Employee’s employment will be deemed to have
                         been terminated without Cause if the Company
                         materially breaches its obligations to provide
                         him/her compensation or benefits or breaches any
                         other material term of this Agreement, each reason
                         of which shall constitute “Good Reason” for
                         resignation by the Employee as set forth in Section
                         4.4, above, or in the event that there is a Change of
                         Control, and the Company’s successor does not
                         assume and honor this Agreement.

             4.7    Total Severance Compensation

                    Except as set forth in this Agreement, the Employee
             shall not be entitled to any compensation for wrongful
             dismissal, severance pay, or termination pay, if the
             employment of the Employee is terminated pursuant to the
             terms hereof.




             In addition, Ms. Miller was also issued an Employee Handbook which

provided that SJRC would pay her any “accrued, unused paid time off” if she gave at least


                                              3
two weeks of notice before resigning and if she left “in good standing.” The Employee

Handbook contained the following relevant provisions:

              3.8 Employment at Will

                     ....

              Because you are employed at will, either you or the company
              may terminate the employment relationship at any time, for
              any reason, with or without notice. Employees providing
              proper notice will be considered to have left in good standing
              and may be eligible for the payment of certain accrued, unused
              paid time off. Those employees deemed to have not left in
              good standing will not be eligible for any accrued, unused paid
              time off, and they will not be eligible for rehire.

                     ....

              3.15 Voluntary Resignation Procedure

              Employees who resign voluntarily are required to submit their
              notice in writing to human resources and their department
              heads. It must include the date the notice is given, the reason
              for termination (i.e., to take another job, return to school, etc.)
              and the last day of work. Management and all salaried staff
              must give 30 days’ notice, and all other positions must give
              two weeks’ notice. Employees who fail to give and/or work
              the proper notice will not be eligible for the payment of
              eligible, available paid time off, and will not be eligible for
              rehire.



              Around June 18, 2019, Ms. Miller tendered a resignation letter to SJRC’s

CEO, Donna Meadows, and its Director of Nursing, Tabitha Smith. In the letter, Ms. Miller

stated that she had “received an offer to work as a Nurse Practitioner at a halfway house in

Marietta, Ohio. After careful consideration [she] realized that this opportunity [was] too



                                              4
exciting to decline.” 2 Ms. Miller further indicated that her last day of work would be

August 15, 2019. Although she gave nearly two months of notice, the parties later agreed

that Ms. Miller’s employment would extend only two weeks beyond the date on which she

tendered her resignation letter, to July 3, 2019.



              Following her resignation, Ms. Miller initiated a lawsuit against SJRC and

two other related entities. She alleged that SJRC failed to timely pay her wages on four

occasions and thereby materially breached the Employment Agreement which triggered the

“Good Reason” for resignation provision and SJRC’s duty to pay her a severance package.

Ms. Miller also recounted Sections 3.8 and 3.15 of the Employee Handbook and claimed

that under those sections she was entitled to accrued, unused time off, amounting to fifty-

six hours at $55.29 per hour. Additionally, Ms. Miller asserted that SJRC’s failure to pay

her the severance package under the Employment Agreement and its failure to pay

“accrued, unused paid time off” specified in the Employee Handbook constituted violations

of the West Virginia Wage Payment and Collection Act (“WPCA” or the “Act”).


              2
                  Ms. Miller further expressed:

              It has been a great pleasure to work on your team for the past
              6 months, and I hope you understand that this was a difficult
              decision. The skills that I have learned in your facility will be
              an asset with all my future patients. I would like to thank you
              for the ability to work as part of a great team while furthering
              my education and my career path.

              I am fully committed to assisting with this transition and with
              training my replacement and in any other matters that will be
              required in this transition period.
                                              5
              SJRC moved for summary judgment and argued that Ms. Miller did not

resign for “good reason,” as evidenced by her resignation letter stating that she was leaving

her employment to pursue a more “exciting” employment opportunity. Therefore, SJRC

argued that Ms. Miller was not entitled to the severance pay provided for in the Employment

Agreement. SJRC also argued that Ms. Miller had no viable WPCA claim because her

claim for fringe benefits (the accrued and unused vacation time) was governed by the

Employment Agreement, not the Act.



              Following a hearing on the motion for summary judgment, the circuit court

issued a letter on August 12, 2020, containing “an informal summary.” The circuit court

found SJRC’s Employment Agreement to be the “controlling document” and that the

Employee Handbook did not modify the terms of the Employment Agreement. The court

further found that Section 4.6 of the Employment Agreement identified what Ms. Miller

was entitled to receive at the time of separation from employment with SJRC, and that the

Employment Agreement specified that the severance package was to constitute full and

final satisfaction if Ms. Miller qualified for that package. The court also found that

“‘severance pay,’ by its very nature, cannot be ‘earned’ by a plaintiff until after she is

terminated. Therefore, severance pay is not ‘compensation for labor or services rendered’




                                             6
by the plaintiff” and, therefore, does not meet the definition of “wages” under the WPCA. 3

Finally, the court found

              that the issue of whether [Ms. Miller] left [SJRC] with or
              without cause is a question of fact for the jury to determine.
              Although the letter submitted to [SJRC] appears on its face to
              be dispositive of the issue, counsel for [Ms. Miller] set forth
              reasonable grounds that a jury should be permitted to evaluate
              concerning [Ms. Miller’s] reasons for leaving her
              employment.[4]

(Footnote added).



              After appearing for a pretrial conference on August 24, 2020, the parties

appeared for a bench trial on September 1, 2020. 5 Several SJRC former employees testified



       3
        The circuit court further found that the entities affiliated with SJRC and sued by
Ms. Miller were not proper parties to the action and dismissed them from this case. Ms.
Miller does not appeal the dismissal of the other entities.
       4
         Ms. Miller argued in response to SJRC’s motion for summary judgment that her
“motivation for resignation is not subject to resolution upon summary judgment, as the jury
could reasonably conclude she was indeed motivated by not being paid.” Ms. Miller further
stated, “[u]ltimately, [Ms. Miller’s] reason for resignation is an issue of material fact that
should negate the granting of [SJRC’s] Motion for Summary Judgment[.]”
       5
          The day after the pretrial conference, counsel for SJRC contacted the court to
notify it of “[a]n issue [that] has come up that appears will need some intervention from
the court.” Specifically, in light of the court’s summary judgment ruling that the
Employment Agreement was “the controlling document,” SJRC “believe[d] that pursuant
to the Agreement, a bench trial [was] mandated.” In that regard, the Employee Agreement
provided: “Each party hereby waives . . . any right it may have to a trial by jury in respect
to litigation . . . arising out of . . . this Agreement.” Ms. Miller disagreed with SJRC’s
assertion regarding the jury trial waiver, noting that no briefing had occurred regarding that
issue, that SJRC demanded a jury trial in its answer to Ms. Miller’s complaint, that the
scheduling order set the matter for jury trial, that the deadline for filing any motion had
passed, and that SJRC had affirmatively waived its right to a bench trial as set forth in the
                                              7
regarding the four late paydays that occurred during Ms. Miller’s tenure, beginning with

the March 29, 2019, payday. Pay was also late on the next payday, April 12, 2019, as well

as April 26, 2019, and June 7, 2019. During her testimony, Ms. Miller stated that “it was

well known that employees, including [herself] were not happy with not being paid and

[they] were worried there was going to come a time that [they] would not get a paycheck

at all.” However, Ms. Miller also testified that on at least one occasion, she agreed to be

paid late:

              Yes. It was April 12. I believe it was April 12 pay period.
              Donna [CEO] did ask us, she told Tabby [Director of Nursing]
              she had a conversation with Lori and the top five paid people,
              which would be Donna, Tabby, myself, Jordan, and Lori would
              not be paid so the [hourly] employees could be paid.

Ms. Miller was then asked whether she believed her resignation to be for “good reason”

under the terms of the Employment Agreement. Ms. Miller stated that she did believe her

resignation was for “good reason” and that she believed her termination would result in her

being paid the severance package provided for in that agreement. She testified that she

began to look for other employment around April 5, 2019, after not being paid timely by

SJRC. However, Ms. Miller did not list “untimely payment” in her resignation letter

because she

              didn’t feel that was appropriate to put in a resignation letter. . . .
              I was raised that you don’t burn your bridges. We live in a
              small community. There are not many places for nurse
              practitioners to work. How would I know if later on down the
              road if I was going to work at, let’s say, WVU Medicine,


Employee Agreement. The court held a hearing on August 26, 2020, to resolve the jury
trial waiver issue. The court ultimately concluded that a bench trial would take place.
                                                8
               Donna [the CEO,] could be hiring there; she could be working
               there. You just don’t burn your bridges.

Ms. Miller testified on direct examination that the CEO was fully aware of the actual reason

for her departure as they discussed it numerous times, and she testified directly that the late

payments were the reason she looked for and accepted employment elsewhere. As for the

two-month notice given, Ms. Miller testified that she approached the CEO about resigning

and told her that she had two different resignation letters: one letter giving the required

three-month notice, and another letter giving a two-month notice. Ms. Miller ultimately

submitted the resignation with a two-month notice.



               Thereafter, on cross-examination, Ms. Miller acknowledged informing the

CEO that the halfway house at which she had accepted employment was closer to her home

and “ma[de] her daily drive a lot easier,” and she acknowledged that there was nothing in

her resignation letter stating that she left her employment because of anything respondent

did wrong. Likewise, Ms. Miller did not demand her severance package, nor did she

address the severance package when she submitted her resignation letter. Although she

testified that she “contact[ed] [SJRC] about vacation pay that [she] was not paid for,” her

demand for the severance package was made by her counsel.                   Ms. Miller also

acknowledged, on cross-examination, that despite her late payments, she continued to work

and perform expected duties, and SJRC always “made right on [its] obligation to pay their

wages.” SJRC was up to date on its payment obligations at the time of Ms. Miller’s

resignation.


                                              9
               By order entered September 2, 2020, the circuit court found that SJRC

materially breached the Employment Agreement by paying Ms. Miller late on four

occasions. However, the circuit court found that despite this breach, the weight of the

evidence was

               inconsistent with the position that at the time of the
               presentation of [Ms. Miller’s] letter of resignation that she
               believed she was entitled to the severance package set forth in
               the [E]mployment [A]greement. The evidence reflects at no
               time during the discussion on the day of her resignation that
               [Ms. Miller] brought up to Donna Meadows [CEO] the
               severance package.

Furthermore,

               [i]f [Ms. Miller] believed that she was entitled to a severance
               package due to the alleged breach, pursuant to Section 4.4 of
               the Agreement she would not have been required to provide
               any notice, yet she prepared a letter giving full notice and a
               letter with a reduced period of notice and offered each to SJRC.
               Neither of these letters made any references to the severance
               package.

The court determined that “[t]hese facts lend more weight and credit to the specific words

chosen by [Ms. Miller] in composing her resignation letter[,] . . . which set forth her reasons

for leaving SJRC[,]” including that it was a “difficult decision” but ultimately an

opportunity “too exciting to decline.” Thus, the circuit court concluded that Ms. Miller

“failed to prove by a preponderance of the evidence that . . . her resignation constituted

termination without cause under the terms of the contract[,] . . . and [she] is therefore not

entitled to the severance package set forth in the Employment Agreement.” This appeal

followed.



                                              10
                                 II.    Standard of Review

              This Court previously has held that
                     [i]n reviewing challenges to the findings and
              conclusions of the circuit court made after a bench trial, a two-
              pronged deferential standard of review is applied. The final
              order and the ultimate disposition are reviewed under an abuse
              of discretion standard, and the circuit court’s underlying
              factual findings are reviewed under a clearly erroneous
              standard. Questions of law are subject to a de novo review.

Syl. Pt. 1, Pub. Citizen, Inc. v. First Nat’l Bank in Fairmont, 198 W. Va. 329, 331, 480

S.E.2d 538, 540 (1996). With regard to the circuit court’s summary judgment rulings, our

review is de novo. See Syl. Pt. 1, Painter v. Peavy, 192 W.Va. 189, 451 S.E.2d 755 (1994)

(“A circuit court’s entry of summary judgment is entered de novo.”).



              In reaching its decisions, the circuit court interpreted and applied the terms

contained within the parties’ Employment Agreement and Employee Handbook. We

previously have held that “‘[i]t is the province of the Court . . . to interpret a written

contract.’ Syl. Pt. 1[, in part], Stephens v. Bartlett, 118 W.Va. 421, 191 S.E. 550 (1937).”

Syl. Pt. 1, in part, Orteza v. Monongalia Cnty. Gen. Hosp., 173 W.Va. 461, 318 S.E.2d 40

(1984). Because it is generally a question of law, “we apply a de novo standard of review

to [a] circuit court’s interpretation of [a] contract.” Finch v. Inspectech, LLC, 229 W. Va.

147, 153, 727 S.E.2d 823, 829 (2012) (citation omitted); see also, Syl. Pt. 1, Chrystal R.M.

v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995) (“Where the issue on an appeal

from the circuit court is clearly a question of law or involving an interpretation of a statute,

we apply a de novo standard of review.”).

                                              11
              With these standards in mind, we now proceed with our examination of the

parties’ arguments.



                                     III.   Discussion

              In the case sub judice, Ms. Miller raises multiple assignments of error. Each

of these assignments of error will be addressed in turn.



                         A.      Resignation for “Good Reason”

              Ms. Miller first argues that the circuit court erroneously dismissed her claim

for severance pay after concluding that she was not entitled to this relief since she did not

resign for “Good Reason” as defined by the Employment Agreement. Ms. Miller further

contends that after the circuit court found that SJRC had materially breached the

Employment Agreement by failing to pay her on time, the court’s subsequent finding that

Ms. Miller did not resign because she had been paid late was wrong. Per Ms. Miller’s

argument, the record overwhelmingly supports the notion that Ms. Miller resigned because

she was not being paid in a timely manner. In rebuttal, SJRC does not contest that it

breached its duties under the Employment Agreement; however, SJRC maintains that the

circuit court did not err in finding that Ms. Miller did not resign for “Good Reason” because

the issue of “cause” pursuant to the Employment Agreement is a subjective, factual matter.

It contends that the record reflects that the circuit court was presented with evidence and

testimony which allowed the court to make a decision as to whether “Good Reason”

existed. According to SJRC, after reviewing and weighing such evidence, i.e. Ms. Miller’s
                                             12
resignation letter, testimony, etc., the circuit court correctly decided that “Good Reason”

did not exist. We disagree.



              This Court has long recognized that “[w]here the terms of a contract are clear

and unambiguous, they must be applied and not construed.” Syl. Pt. 2, Bethlehem Mines

Corp. v. Haden, 153 W. Va. 721, 172 S.E.2d 126 (1969). Furthermore, “[i]t is not the right

or province of a court to alter, pervert or destroy the clear meaning and intent of the parties

as expressed in unambiguous language in their written contract or to make a new or

different contract for them.” Syl. Pt. 3, Cotiga Dev. Co. v. United Fuel Gas Co., 147 W. Va.

484, 128 S.E.2d 626 (1962).



              By applying these principles to the case sub judice, it is evident that the

circuit court erred in balancing the concurrent motivations for Ms. Miller’s resignation.

Here, we have a valid Employment Agreement that clearly sets forth in Section 4.4 that

when an employee “voluntarily resigns, the [e]mployee will give a minimum of three (3)

months advance written notice to the Company, except in the case of voluntary resignation

for Good Reason as provided for in this Agreement.” (Emphasis added). Section 4.4 also

states that “[i]n the event that the [e]mployee resigns for Good Reason, [s]he shall be

entitled to the Severance Package set forth in Section 4.6 below.” In accordance with

Section 4.6, “Good Reason” exists when SJRC “breaches its obligation to provide the

[employee] compensation or benefits or breaches any other material term of this

Agreement[.]’” (Emphasis added).

                                              13
              In the trial order, the circuit court specifically found that “SJRC materially

breached its obligation to provide [Ms. Miller] compensation or benefits by failing to make

payments of the base salary in accordance with the Company’s regular payroll practices.”

SJRC’s breach of its obligations impelled Ms. Miller to seek employment elsewhere.

These findings are clearly supported by the record. The analysis should have ended there,

and the circuit court should have applied the clear terms of the Employment Agreement;

however, the circuit court continued its analysis and found that the evidence was

“inconsistent with the position [of Ms. Miller] that at the time of the presentation of her

letter of resignation that she believed she was entitled to the severance package set forth in

the [E]mployment [A]greement.” While it is true that Ms. Miller wrote that she resigned

because she found another job opportunity that was “too exciting to decline,” the record is

clear that Ms. Miller sought out that other job because of SJRC’s material breach of its

contract obligations.



              The parties’ relationship was, in part, governed by the terms of the

Employment Agreement. The terms of the Employment Agreement, as set forth above, are

clear: if SJRC breached the agreement, then “Good Reason” existed, and a resigning

employee was entitled to the severance package. Nothing in the Employment Agreement

required the parties or the court to search for another underlying or concurrent motivation

or reason. Here, the circuit court made a clear finding that SJRC breached its written

contract obligations, and therefore, Ms. Miller met the definition of a “Good Reason” for

resigning as defined by the contract. Ms. Miller was indisputably entitled to the severance

                                             14
package in accordance with the unambiguous terms of the Employment Agreement, and the

circuit court erred in finding otherwise.



                  B.     Severance Package as Wages Under the WPCA

              Next, Ms. Miller argues that the circuit court’s ruling—that the severance

package owed pursuant to the Employment Agreement was not “wages” pursuant to the

WPCA—was clearly erroneous. Ms. Miller contends that she is entitled to the severance

package because the terms of the Employment Agreement defined severance pay as wages,

thereby triggering the applicability of the civil penalties under the WPCA, located at West

Virginia Code §§ 21-5-1 to 21-5-18. On the contrary, SJRC adopts the conclusion of the

circuit court and argues that the severance package at issue cannot be considered wages

because the severance package is a sum certain that was negotiated at the time the

Employment Agreement was entered into, and therefore, cannot be earned until after the

employment relationship is severed.



              We begin our analysis by examining the WPCA. As such, we are mindful

that “[t]he primary object in construing a statute is to ascertain and give effect to the intent

of the Legislature.” Syl. Pt. 1, Smith v. State Workmen’s Comp. Comm’r, 159 W. Va. 108,

219 S.E.2d 361 (1975). Therefore, where the legislative intent is plainly expressed, we are

required to apply rather than interpret the statute at issue. “When a statute is clear and

unambiguous and the legislative intent is plain, the statute should not be interpreted by the

courts, and in such case it is the duty of the courts not to construe but to apply the statute.”

                                              15
Syl. Pt. 5, State v. Gen. Daniel Morgan Post No. 548, Veterans of Foreign Wars, 144

W. Va. 137, 107 S.E.2d 353 (1959). Conversely, “[a] statute that is ambiguous must be

construed before it can be applied.” Syl. Pt. 1, Farley v. Buckalew, 186 W. Va. 693, 414

S.E.2d 454 (1992). With these standards in mind, we turn our attention to the WPCA.



              In Mullins v. Venable, 171 W. Va. 92, 297 S.E.2d 866 (1982), this Court

discussed the purpose and intent of the WPCA. We stated:

                     The West Virginia Wage Payment and Collection Act
              is remedial legislation designed to protect working people and
              assist them in the collection of compensation wrongly
              withheld. Farley v. Zapta Coal Corp., 167 W. Va. 630, 281
              S.E.2d 238 (1981). The Act requires every “person, firm or
              corporation” doing business in West Virginia to pay their
              employees wages for work or services at least once every two
              weeks,      unless     otherwise     provided      by      special
              agreement. W. Va. Code § 21-5-3. Whenever an employee
              quits or resigns the “person, firm or corporation” must pay the
              employee’s wages and accrued fringe benefits no later than the
              next regular payday. W. Va. Code § 21-5-4(c); Farley v.
              Zapata Coal Corp., supra. If the employer fails in this duty,
              the “person, firm or corporation” is liable, in addition to wages
              and benefits, for liquidated damages. W. Va. Code § 21-5-
              4(e).

Mullins, 171 W. Va. at 94, 297 S.E.2d at 869. Accord Syl. Pt. 7, Grim v. E. Elec., LLC,

234 W. Va. 557, 767 S.E.2d 267 (2014). As such, because the WPCA is a remedial statute,

we must construe it liberally. See State ex rel. McGraw v. Scott Runyan Pontiac-Buick,

Inc., 194 W. Va. 770, 777, 461 S.E.2d 516, 523 (1995) (“Where an act is clearly remedial

in nature, we must construe the statute liberally so as to furnish and accomplish all the

purposes intended.” (internal citations omitted)).


                                             16
             It is the task of this Court to determine whether the circuit court erred in

finding that Ms. Miller’s severance package—as set forth in the Employment Agreement—

did not constitute wages under the WPCA. The WPCA provides that when an employee

resigns from his or her employment, the employer “shall pay the employee’s wages no later

than the next regular payday.” See W. Va. Code § 21-5-4(c) (2018). However, “if the

employee gives at least one pay period’s notice[,]” then the employer “shall pay all wages

earned by the employee at the time of quitting.” See id.



             In our discussion above, we concluded that Ms. Miller was entitled to the

severance package set forth in the Employment Agreement. However, whether Ms. Miller

is entitled to the civil penalty provisions of the WPCA, arising from SJRC’s failure to

timely provide the severance package, is contingent on whether the severance package

constitutes wages. West Virginia Code § 21-5-1(c) (2015) 6 defines wages as

             compensation for labor or services rendered by an employee,
             whether the amount is determined on a time, task, piece,
             commission, or other basis of calculation. As used in § 21-5-
             4, § 21-5-5, § 21-5-8a, § 21-5-10, and § 21-5-12 of this code,
             the term “wages” shall also include then accrued fringe
             benefits capable of calculation and payable directly to an
             employee[.]

(Emphasis added). However, West Virginia Code § 21-5-1(c) also provides “[t]hat nothing

herein contained shall require fringe benefits to be calculated contrary to any agreement

between an employer and his or her employees which does not contradict the provisions of


      6
       West Virginia Code § 21-5-1 was modified by the Legislature in 2021. However,
no changes were made that affect our decision.
                                           17
this article.” Fringe benefits are defined by the WPCA as “any benefit provided an

employee or group of employees by an employer, or which is required by law, and includes

regular vacation, graduated vacation, floating vacation, holidays, sick leave, personal

leave, production incentive bonuses, sickness and accident benefits, and benefits relating

to medical and pension coverage.” W. Va. Code § 21-5-1(l). Here, the Legislature used

the word “includes” to signify that the list of fringe benefits is meant to be a nonexclusive

list of examples. See, e.g., RGIS Inventory Specialists v. Palmer, 209 W. Va. 152, 157,

544 S.E.2d 79, 84 (2001) (stating that “the use of the term of enlargement ‘including’

signifies a nonexclusive list”).



               In the case sub judice, the Employment Agreement provides that if an

employee voluntarily resigns for good reason, he or she will be “entitled to the Severance

Package set forth” in the Employment Agreement. Pursuant to the provisions of the

Agreement, the “Severance Package” consists of “[b]ase [s]alary paid monthly in

accordance with [SJRC’s] normal payroll practices for the lesser of (A) the number of full

months of the then remaining term of the Agreement; or (B) three (3) months, together

with health insurance coverage during the severance period.” Based upon the clear

language of the Employment Agreement, we conclude that Ms. Miller’s severance package

is a benefit provided to employees at SJRC as an inducement to procure their services, and

therefore, fits within the Act’s definition of a “fringe benefit.” See generally W. Va. Code

§ 21-5-1(l).



                                             18
             The parties dispute, however, whether Ms. Miller’s “fringe benefit” (the

severance package) is “capable of calculation and payable directly to [the] employee” such

that it can qualify as “wages” under the WPCA. In Meadows v. Wal-Mart Stores, Inc., 207

W. Va. 203, 530 S.E.2d 676 (1999), this Court examined the language of West Virginia

Code § 21-5-1(c) to determine what it meant for wages to also include “then accrued fringe

benefits” that are “capable of calculation and payable directly to an employee.” The Court

stated:

                    The parties agree concerning the meaning of “capable
             of calculation.” They also agree that fringe benefits may be
             calculated in a manner agreed upon by the employees and
             employers so long as the agreement does not contradict the
             provisions of W. Va. Code § 21-5-1 et seq. The parties do not
             agree, however, concerning the meaning of the term “then
             accrued.”

                    In order to define “then accrued,” we give the term its
             familiar and ordinary meaning.

                    ....

                   In light of the above, we believe the proper definition of
             the word “accrued” in W. Va. Code § 21-5-1(c) is “vested.”

                     The concept of vesting is concerned with expressly
             enumerated conditions or requirements all of which must be
             fulfilled or satisfied before a benefit becomes a presently
             enforceable right. Because the WPCA contains no such
             conditions or requirements, the payment of fringe benefits can
             only be governed by the terms of employment found in
             employment policies promulgated by employers and agreed to
             by employees. Accordingly, the terms of the applicable
             employment policy, and not the WPCA, determine whether
             fringe benefits are included in the term “wages” under W. Va.
             Code § 21-5-1(c).



                                           19
Meadows, 207 W. Va. at 215-16, 530 S.E.2d at 688-89. After determining the meaning of

“then accrued,” the Meadows Court ultimately held in Syllabus point 5, that

              [p]ursuant to W. Va. Code § 21-5-1(c) (1987), whether fringe
              benefits have then accrued, are capable of calculation and
              payable directly to an employee so as to be included in the term
              “wages” are determined by the terms of employment and not
              by the provisions of W. Va. Code § 21-5-1(c). Further, the
              terms of employment may condition the vesting of a fringe
              benefit right on eligibility requirements in addition to the
              performance of services, and these terms may provide that
              unused fringe benefits will not be paid to employees upon
              separation from employment.

See also Syl. Pt. 5, Adkins v. Am. Mine Rsch., Inc., 234 W. Va. 328, 765 S.E.2d 217 (2014)

(“The determination as to whether ‘wages,’ as defined in West Virginia Code §21-5-

1(c) (2013 Repl. Vol.), are payable pursuant to the requirements of West Virginia Code

§21-5-1 et seq. (2013 Repl. Vol.) is governed by the terms of the employment agreement,

whether written or in the form of a consistently applied unwritten policy.”).



              In accordance with this Court’s discussion above, when Ms. Miller resigned

from SJRC for good reason, she became entitled to the severance package pursuant to the

provisions of the Employment Agreement. SJRC claims that the severance package

described in the Employment Agreement is not compensation for labor or services, could

not be earned until after the end of the employment relationship, and was designed to be

contractual damages owed to employees for suffering an unexpected loss, and thus, the




                                            20
severance package cannot be wages under the WPCA. 7 In reply, Ms. Miller contends that

the severance package is an unused fringe benefit that is owed to her under the WPCA

unless the Employment Agreement contains “express and specific” language to the

contrary. We agree with Ms. Miller. Under the Employment Agreement, at the time of Ms.

Miller’s separation from employment, the severance package was accrued, capable of

calculation, and payable directly to her. The severance package was an inducement to

procure an employee’s services and represented a form of deferred compensation for work

performed during the employment. Therefore, Ms. Miller’s severance package is a fringe

benefit that constitutes unpaid wages under the WPCA, and SJRC was required to pay

those wages in accordance with the timeline provided by the Act. In failing to pay Ms.



      7
          This Court addressed a similar question in Citynet, LLC v. Toney, 235 W. Va. 79,
772 S.E.2d 36 (2015). In Citynet, an employee sought to redeem the vested balance of his
employee incentive plan account. In arguing that the incentive plan account was not
subject to the WPCA, Citynet argued that the employee failed to show that he was entitled
to the fringe benefit under the terms of the agreement. This Court disagreed with Citynet
and stated:

                    Citynet fails to appreciate that the ability of an employer
             to “condition the vesting of a fringe benefit right on eligibility
             requirements,” or to decline to pay unused fringe benefits “to
             employees upon separation from employment,” does not allow
             an employer to fail to pay vested fringe benefits to an employee
             upon separation from employment.                 In this regard,
             the Meadows Court observed that “W. Va. Code § 21-5-
             1(c) simply means that if under the terms of employment an
             employee is entitled to the payment of fringe benefits, the
             payment of these benefits has the same status as unpaid
             wages.” Meadows, 207 W. Va. at 216, 530 S.E.2d at
             689 (emphasis added; footnote omitted).

Citynet, 235 W. Va. at 94, 772 S.E.2d at 51.
                                            21
Miller in accordance with West Virginia Code § 21-5-4(c), SJRC violated the WPCA.

Accordingly, Ms. Miller is entitled not only to the severance package, but also to the

damages, costs and reasonable attorney’s fees permitted under the WPCA. See W. Va.

Code §§ 21-5-4(e) and 21-5-12(b) (1975).



                 C. Paid Time Off (“PTO”) as Part of Severance Package

              Lastly, Ms. Miller argues that her claims for payment of accrued paid time

off (PTO) were improperly dismissed by the circuit court. In support of this argument, Ms.

Miller states that such payments were earned and due to her under the language of SJRC’s

Employee Handbook, which is a separate document establishing additional terms of her

employment with SJRC in conjunction with the Employment Agreement. The Employee

Handbook provides that employees who leave after providing proper notice will be paid

their accrued PTO. While the Employment Agreement is silent on this issue, Ms. Miller

contends that she is entitled to such payment pursuant to Meadows v. Wal-Mart Stores,

Inc., supra, which states that ambiguities must be resolved in favor of the employee. SJRC

disagrees with Ms. Miller’s position and maintains that the Employment Agreement is

sufficiently specific as to the amount of unused fringe benefits owed to an employee upon

separation from employment—and unused PTO is not listed in the Employment Agreement.

SJRC further notes that the terms of Ms. Miller’s termination are governed exclusively by

the Employment Agreement, and any argument citing to the Employee Handbook as a legal

basis for Ms. Miller’s position is both irrelevant and inapplicable to the present matter.



                                             22
              Under the WPCA, some types of fringe benefits are encompassed in the

definition of wages. See W. Va. Code § 21-5-1(c). The WPCA defines fringe benefits as

including various types of paid time off such as vacation, sick leave, and personal leave,

among other types of benefits. See W. Va. Code § 21-5-1(l). As stated above, in our

discussion about severance pay, we noted that West Virginia Code § 21-5-1(c) defines

wages, in part, as “then accrued fringe benefits capable of calculation and payable directly

to an employee: Provided, That nothing herein contained shall require fringe benefits to be

calculated contrary to any agreement between an employer and his or her employees which

does not contradict the provisions of this article.” As stated in Meadows, “the terms of the

applicable employment policy, and not the WPCA, determine whether fringe benefits are

included in the term ‘wages’ under W. Va. Code § 21-5-1(c).” 207 W. Va. at 215-16, 530

S.E.2d at 688-89. Additionally, it should be noted that “[t]he ‘terms of employment’ not

only include a written employment agreement but also include[ ] the employer’s personnel

handbook or manual, personnel policy materials, memoranda and documents intended to

be used by employers in establishing the benefits of their employees.” Wolfe v. Adkins,

229 W. Va. 31, 36, 725 S.E.2d 200, 205 (2011) (citing Younker v. E. Associated Coal

Corp., 214 W. Va. 696, 591 S.E.2d 254 (2003)).



              In Wolfe, former employees brought a lawsuit against their employer and

alleged various claims under the WPCA. In particular, the employees sought payment for

unused, accumulated sick leave. 229 W. Va. at 32, 725 S.E.2d at 201. Upon review by

this Court, it was discovered that the employer did not have any policy that expressly

                                            23
dictated the payment or nonpayment of unused sick leave upon an employee’s separation

from employment. Id. at 38, 725 S.E.2d at 207. Therefore, this Court concluded that the

employees were not entitled to the unused sick leave, and ultimately held that

                      [w]here there is no provision in a written employment
              agreement, personnel handbook, personnel policy materials or
              employer documents granting employees payment for unused,
              accumulated sick leave upon termination from employment,
              the unused, accumulated sick leave, upon termination
              from employment, is not a vested, nonforfeitable fringe benefit
              under the West Virginia Wage Payment and Collection Act and
              is not payable to the employees.

Id., Syl.



              Contrary to the facts in Wolfe, here, SJRC’s Employee Handbook explicitly

includes a provision regarding the payment of unused PTO upon the termination of an

employment relationship. It states: “Employees providing proper notice will be considered

to have left in good standing and may be eligible for the payment of certain accrued, unused

paid time off.” (Emphasis added). The Employee Handbook declares that only employees

who fail to give “the proper notice” of their resignation are “not be eligible for the payment

of eligible, available paid time off[.]” Because the Employee Handbook specifically

provides for the payment of “certain accrued, unused paid time off,” and because Ms.

Miller appears to have given the proper and timely notice to SJRC of her resignation, we

conclude that Ms. Miller should be entitled to a determination of her entitlement to receive

her unused PTO as part of her severance package. Therefore, on remand, the circuit court




                                             24
is instructed to construe the Employee Handbook, 8 properly assess on the record whether

Ms. Miller qualified for payment of her PTO upon her departure from employment, and if

so the amount of such PTO contemplated by the Employee Handbook. 9



                                    IV. Conclusion

              For the reasons set forth above, we find that the circuit court erred in

dismissing Ms. Miller’s claims against SJRC. Accordingly, the September 2, 2020, trial

order of the Circuit Court of Wood County is reversed, and this case is remanded for further

proceedings consistent with this opinion.


                                                                  Reversed and remanded.




       8
         See, e.g., Syl. Pt. 1, Toppings v. Rainbow Homes, Inc., 200 W. Va. 728, 490 S.E.2d
817 (1997) (“‘“It is the province of the Court, and not of the jury, to interpret a written
contract.” Syl. Pt. 1, Stephens v. Bartlett, 118 W. Va. 421, 191 S.E. 550 (1937).’ Syllabus
Point 1, Orteza v. Monongalia County General Hospital, 173 W. Va. 461, 318 S.E.2d 40
(1984).”).
       9
        We decline to address Ms. Miller’s remaining assignments of error, including her
contention that the circuit court erred in sua sponte choosing to construe the Employment
Agreement under Texas law due to a choice of law provision because, as we found above,
the terms of the agreement are clear and not subject to construction.

                                            25